Citation Nr: 1419632	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  10-40 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension.

2.  Entitlement to service connection for a right knee disability, including arthritis and post-operative residuals of right total knee replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel



INTRODUCTION

The Veteran had active military service from April 1956 to November 1957 and from November 1990 to May 1991.  He additionally had periods of short-term active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the United States Army National Guard.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2011 the Board remanded the claims, which, at the time, were both for service connection, for further development that included obtaining outstanding National Guard records and issuing a statement of the case (SOC) concerning the claim of entitlement to service connection for the right knee disability.  In a January 2012 rating decision since issued, the RO granted the Veteran's claim for service connection for hypertension and assigned an initial 0 percent (i.e., noncompensable) rating for this disability.  Later in January 2012, in response, he filed a timely Notice of Disagreement (NOD) requesting a higher initial rating for this disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).  See also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating for a disability determined to be service connected, VA must consider whether to "stage" the rating for the disability - meaning assign different ratings at different times since the effective date of the award to compensate him for times when the disability has been more severe than at others).

In a more recent April 2012 rating decision, a local Decision Review Officer (DRO) increased this initial disability rating for the hypertension to 10 percent.  And in response the Veteran since has indicated in April 2012 that he is withdrawing his appeal of this claim, apparently content with this higher rating, so this claim is being summarily dismissed.  See 38 C.F.R. § 20.204 (2013).  See also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating the Veteran my indicate satisfaction with an increase in the rating for a disability to a certain level so has to in turn abrogate his pending appeal for what ordinarily would be presumed an even greater rating).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In an April 2012 written statement, the Veteran withdrew his appeal regarding his claim for hypertension.

2. The preponderance of the evidence is against a finding that a right knee disability is related to service, or a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating hypertension have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

2. The criteria for the establishment of entitlement to service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in August 2008 prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA treatment records have been obtained and associated with the claims file.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board realizes the Veteran has not been provided a VA compensation examination in response to his claim for a right knee disability, nor has a medical nexus opinion been obtained.  VA is obliged to provide a VA compensation examination or medical opinion when (1) there is competent evidence the Veteran has a current disability or persistent or recurrent symptoms of disability; (2) there is evidence establishing that he suffered an event, injury or a disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) the evidence indicates the current disability or symptoms may be associated with service or a service-connected disability; but (4) there is insufficient medical evidence on file to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  In both McLendon and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010), the U.S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) and the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C. § 5103A(d)(2) , the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.

But as discussed in greater detail below, there is no competent and credible evidence suggesting the Veteran's right knee disability is related or attributable to his active military service.  VA is not obligated to schedule an examination in this circumstance merely as a matter of course.  Therefore, there is not the required evidence to warrant the scheduling of a VA compensation examination for a medical opinion.  His mere diagnosis of a right knee disability with no supporting evidence of an in-service event or injury is insufficient to trigger the duty to assist.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Hypertension

The Veteran submitted an April 2012 written statement withdrawing his appeal for entitlement to an initial compensable rating for hypertension.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  The Veteran's statement is in writing, includes his name and claim number, and clearly expresses his intent to withdraw his appeal of this claim.  And since the Board had not yet issued a decision concerning this claim, the criteria are met for withdrawal of the appeal of this claim.  See id.  Accordingly, this issue is dismissed.

Right Knee Disability

The Veteran contends that his right knee disability is related to his active service.  Specifically, he claims that excessive jogging during service caused his current knee disability.  For the reasons discussed below, however, the Board finds that service connection is not warranted. 

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the U.S. Court of Appeals for the Federal Circuit recently clarified that the continuity of symptomatology language in § 3.303(b) "restricts itself to chronic diseases" found in 38 C.F.R. § 3.309(a). Walker v. Shinseki 708 F.3d 1331 (Fed. Cir. 2013) ("Nothing in § 3.303(b) suggests that the regulation would have any effect beyond affording an alternative route for proving service connection for chronic diseases.").  If a Veteran served continuously for ninety (90) or more days during a period of war or after December 31, 1946, and if a listed disease became manifest to a degree of 10 percent or more within one year from the date of the Veteran's termination of such service, that condition would be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Such a presumption would be rebuttable, however, by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2013); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty (AD) is defined as full-time duty in the Armed Forces, other than active duty for training.  See 38 U.S.C.A. § 101(21)(A) (West 2002).  Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22)(A) (West 2002); 38 C.F.R. § 3.6(c) (2013).  The definition also means, in the case of members of the Army National Guard or Air National Guard of any state, full-time duty under section 316, 502, 503, 504, or 505 of title 32 U.S. Code.  38 U.S.C.A. § 101(22)(C).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," which each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training.

INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316 , 502, 503, 504, or 505. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year and is often referred to as "weekend warrior" training.  These drills are deemed to be part-time training.

As noted above, certain diseases, including arthritis, are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year after service. This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).  

Lay evidence may be sufficient to establish a causal relationship between a current disability and service.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Specifically, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, 492 F.3d 1372; see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally, lay persons can provide an eye-witness account of a Veteran's visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay evidence concerning manifestations of a disease may form the basis for an award of service connection where a claimant develops a chronic disease within a presumptive period but has no in-service diagnosis of such disease).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

A review of the Veteran's STRs showed that his April 1956 enlistment examination was negative for any knee disability.  A review of his STRs showed that there were no complaints, injuries or treatment for any knee disability while on active duty.  In October 1957, the Veteran was afforded a separation examination.  A review of that examination report shows that the Veteran specifically denied experiencing any knee injury or arthritis during active service and his joints were found to be clinically normal at the time of his separation examination.  A further review of his National Guard records shows that he did not have any service from November 1957 to August 1974.  In January 1985, the Veteran had a periodic examination.  He denied having any joint pain and problems with arthritis.  His STR dated July 1986 documented that he had a history of surgery to his knee.  There are, however, no complaints, injuries or treatment for any knee condition during ACDUTRA or INACDUTRA.  At his April 1991 separation examination from active duty, there were no notations of any knee disability or arthritis.

VA treatment records showed that the Veteran has received continuous treatment for his various medical conditions.  A review of his VA medical treatment records indicated that he had cartilage removed from his right knee in 1970.  See VA Primary Care Physician Note dated June 2009.  In March 2008, the Veteran complained of right knee pain after falling down the previous week in his home.  An x-ray was ordered and he was prescribed Naproxen.  At his follow up visit a few days later, he was told his x-ray was normal.  Physical therapy was recommended.  The Veteran again complained of right knee pain in May 2008 relating to the earlier fall.  Initial impression was a torn meniscus tear in his right knee.  He was referred for an orthopedic consultation.  At the orthopedic consultation in June 2008, he had no complaints of knee pain.  Radiographs of his right knee revealed significant degenerative joint disease.  It was noted that the Veteran did not need surgical intervention at that time.

While the Veteran has a current right knee disability, he has failed to show that it is related to his active service.  There is no evidence of record indicating that he had any injuries in service that caused his degenerative joint disease.  In addition, there is no evidence of record linking his degenerative joint disease to his active service.  In fact, the evidence of record reveals cartilage was removed from the Veteran's right knee in 1970, which represents the period of time he had a break from military service.  The removal is also 13 years after separation from active duty.  Moreover, the more recent complaints of right knee pain have been attributed his falling down at his home in March 2008.

Additionally, there is no evidence that the Veteran's right knee arthritis manifested to a compensable degree within one year of separation from service and accordingly, the presumption does not apply.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

The Veteran has been diagnosed with degenerative joint disease.  The Board has considered the Veteran's statements that this disability warrants service connection. Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing the etiology and nature of a joint disease, this falls outside the realm of common knowledge of a lay person.  See Jandreau, supra.  

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to an initial compensable rating for hypertension is dismissed.

Entitlement to service connection for a right knee disability to include arthritis and residuals of right total knee replacement is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


